Exhibit 10.1
 


 
October 25, 2018
 
JANA Partners LLC
767 Fifth Avenue, 8th Floor
New York, NY 10153
Attention: Scott Ostfeld


Dear Mr. Ostfeld,


 
This letter confirms the understanding and agreement (“Agreement”) between Jack
in the Box Inc. (the “Company”) and JANA Partners LLC (“JANA”) regarding the
Company’s disclosure of certain sensitive business information. The parties
hereto wish to enter into this Agreement to protect and safeguard the
confidentiality of that information.
 
Subject to the exceptions set forth below, this Agreement extends to all
information (regardless of the manner furnished, whether oral, written,
electronic, gathered by visual inspection or otherwise and whether provided
before, on or after the date hereof) relating to the Company or its
Representatives (as defined below), their respective businesses or operations
(including software, data, prototypes, design plans, drawings, business plans,
financial information or other business or technical information) that is
disclosed to JANA or its Representatives by or on behalf of the Company or its
Representatives, together with any notes, analyses, reports, models,
compilations, studies, interpretations, documents, records or extracts thereof
containing, referring, relating to, based upon or derived from such information,
in whole or in part (collectively, the “Confidential Information”).
 
References to “Representatives” in this Agreement shall mean, with respect to
either party hereto, its Affiliates (as defined below) and the officers,
directors, employees, agents and advisors (including legal, accounting and
financial advisors) of such party and its Affiliates.  Notwithstanding the
foregoing, with respect to JANA, Representatives shall not include external
financial advisors and any potential financing sources.  Confidential
Information shall not include information that JANA can demonstrate through
written records (a) is or becomes generally available to the public other than
as a result of direct or indirect disclosure by JANA or its Representatives, (b)
was available to JANA or its Representatives on a non-confidential basis prior
to its disclosure by or on behalf of the Company or its Representatives,
provided that the source of such information is reasonably believed by JANA,
after reasonable inquiry, not to be subject to an obligation of confidentiality
(whether by agreement or otherwise) to the Company or another person, (c)
becomes available to JANA or its Representatives on a non-confidential basis
from another source other than the Company or its Representatives, provided that
such source is reasonably believed by JANA, after reasonable inquiry, not to be
bound by an obligation of confidentiality (whether by agreement or otherwise) to
the Company or another person or (d) is independently developed by JANA or its
Representatives without reference to, incorporation of, or other use of, any
Confidential Information or information from any source that is bound by an
obligation of confidentiality (whether by agreement or otherwise) to the Company
or another person.  Confidential Information shall also include information
regarding the parties’ discussions and negotiation process, including the status
or timing of such process (collectively, such Confidential Information, the
“Status Information”).
 

--------------------------------------------------------------------------------

 
Subject to the terms herein, JANA shall, and shall cause its Representatives to,
(a) use the Confidential Information for the sole purpose of evaluating JANA’s
investment in the Company and (b) keep the Confidential Information confidential
and, without the prior written consent of the Company, shall not disclose it to
any person or entity other than, on a confidential basis, to its Representatives
(i) who need to know the Confidential Information for the sole purpose of
evaluating JANA’s investment in the Company, (ii) who are informed by JANA of
the confidential nature of the Confidential Information and (iii) who agree to
maintain the confidentiality of the Confidential Information and otherwise act
in accordance with the terms of this Agreement as if they were a party hereto. 
JANA shall be responsible for any breach of this Agreement by its
Representatives.
 
Promptly after JANA or any of its Representatives learns that it may or will be
legally compelled to disclose Confidential Information (whether by
interrogatories, subpoenas, civil investigative demands or similar process) or
is requested to disclose Confidential Information by a governmental authority or
agency pursuant to a valid and effective governmental order or subpoena, JANA,
to the extent legally permissible, must notify the Company of that compulsion or
request. JANA and its Representatives will reasonably cooperate with the Company
to enable the Company, at the Company’s expense, to obtain a protective order or
other similar relief.  If, in the absence of a protective order or waiver, JANA
or any of its Representatives is legally compelled to disclose Confidential
Information, JANA and its Representatives will disclose only so much of the
Confidential Information as, on the advice of legal counsel (which may be
internal legal counsel), is legally required.  In any such event, JANA and its
Representatives agree to use their reasonable best efforts to ensure that all
Confidential Information that is so disclosed will be accorded confidential
treatment.  Notwithstanding anything to the contrary herein, JANA and its
Representatives may disclose Status Information, this Agreement, and the fact
that discussions are or have been taking place to the extent required by
applicable laws or regulations (excluding laws or regulations relating to the
disclosure of material nonpublic information in connection with the trading of
securities) after providing, to the extent practicable, prior notice to the
Company and consulting with the Company or its counsel regarding the nature and
extent of such disclosure.
 
For the avoidance of doubt, it is understood that JANA and its Representatives
shall not be deemed to be required by applicable laws or regulations or
otherwise legally compelled to disclose any Confidential Information, including
Status Information, by virtue of the fact that, absent such disclosure, (a) JANA
and its Affiliates would be prohibited from purchasing, selling or engaging in
derivative or other voluntary transactions with respect to the Company or its
common stock, par value $0.01 per share (the “Common Stock”), or otherwise
proposing or taking actions concerning the Company, or (b) JANA and its
Affiliates would be unable to file any proxy or other solicitation materials in
compliance with Section 14(a) of the Securities and Exchange Act of 1934, as
amended, or the rules promulgated thereunder.
 
2

--------------------------------------------------------------------------------

 
Promptly upon the Company’s written request at any time, JANA, shall, and shall
cause its Representatives to either return all Confidential Information to the
Company or destroy it without retaining any copies, summaries or extracts
thereof and shall send the Company a written certification of a duly authorized
officer that all such information has been returned or destroyed in compliance
herewith; provided, however, that JANA has the right to retain one “back-up”
electronic copy of the Confidential Information in accordance with its bona fide
internal compliance or record retention guidelines or practices (provided such
copy is not used for any other purpose) or as may be necessary for the
disclosure set forth in the following paragraph.  Notwithstanding any such
return or destruction of Confidential Information, JANA and its Representatives
shall remain bound by their obligations herein.
 
JANA and its Representatives hereby acknowledge that the Confidential
Information may include material non-public information, and JANA hereby further
acknowledges that it is aware, and that it will advise its Representatives who
are informed as to any matters that are the subject of this Agreement, that the
United States securities laws restrict certain persons with material non-public
information about a company, obtained directly or indirectly from that company,
from purchasing or selling securities of such company on the basis of such
information or from communicating such information to any other person under
circumstances in which it is reasonably foreseeable that such other person is
likely to purchase or sell such securities on the basis of such information.  By
the first business day following the end of the Term (defined below), to the
extent not already publicly disclosed, the Company shall publicly disclose all
material non-public information included in the Confidential Information.  In
addition, the Company agrees that JANA may disclose any and all Confidential
Information at, and following, the end of the Term.
 
JANA agrees that, during the Standstill Term (as defined below), unless
specifically requested in writing by the Company, acting through a resolution of
a majority of the Company’s Board of Directors (the “Board”), it shall not, and
shall cause each of its Affiliates or Associates (as such terms are defined in
Rule 12b-2 promulgated by the Securities and Exchange Commission (“SEC”) under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”))
(collectively with JANA, and individually, the “JANA Affiliates”), not to,
directly or indirectly, in any manner, alone or in concert with others:
 
(a)          make, engage in, or in any way participate in, directly or
indirectly, any “solicitation” of “proxies” (as such terms are used in the proxy
rules of the SEC but without regard to the exclusion set forth in Rule
14a1(l)(2)(iv) of the Exchange Act) or consents to vote or advise, encourage or
influence any person other than any JANA Affiliate with respect to the voting of
any securities of the Company, including any preferred securities, the Common
Stock, warrants, options, or any securities convertible or exchangeable into or
exercisable for any such securities, or any other voting securities of the
Company, including any rights, warrants, options or other securities convertible
into or exchangeable for voting securities of the Company (collectively,
“Securities of the Company”) for the election of individuals to the Board or to
approve stockholder proposals, or become a “participant” in any contested
“solicitation” for the election of directors with respect to the Company (as
such terms are defined or used under the Exchange Act), other than a
“solicitation” or acting as a “participant” in support of all of the nominees of
the Board at any stockholder meeting or voting its shares at any such meeting in
its sole discretion (subject to compliance with this Agreement), or make or be
the proponent of any stockholder proposal (pursuant to Rule 14a-8 under the
Exchange Act or otherwise), except in all cases as expressly permitted by this
Agreement;
 
3

--------------------------------------------------------------------------------

 
(b)          form, join, encourage, influence, advise or in any way participate
in any “group” (as such term is defined in Section 13(d)(3) of the Exchange Act)
with any persons (excluding, for the avoidance of doubt, any group composed
solely of JANA and JANA Affiliates) with respect to any Securities of the
Company or otherwise in any manner agree, attempt, seek or propose to deposit
any Securities of the Company in any voting trust or similar arrangement, or
subject any Securities of the Company to any arrangement or agreement with
respect to the voting thereof (including by granting any proxy, consent or other
authority to vote), except as expressly permitted by this Agreement;
 
(c)          acquire, announce an intention to acquire, offer, seek or propose
to acquire, or agree to acquire, by purchase, gift, tender or exchange offer, or
otherwise, beneficial or record ownership of any Securities of the Company from
the Company or third parties or any other securities, rights or interests,
including without limitation, options, swaps, derivatives or convertibles or
other similar instruments, whether real or synthetic, that provide JANA or JANA
Affiliates the right to vote or to direct the voting of any Securities of the
Company or otherwise convey the economic interest of beneficial ownership of any
Securities of the Company, except as a result of a stock split, stock dividend
or other pro rata distribution made by the Company to its stockholders and in
which JANA or any JANA Affiliate participates solely in its capacity as a
stockholder;
 
(d)          other than in Rule 144 open market broker sale transactions where
the identity of the purchaser is not known and in underwritten widely dispersed
public offerings, sell, offer or agree to sell directly or indirectly, through
swap or hedging transactions or otherwise, the Securities of the Company or any
rights decoupled from the underlying Securities of the Company held by JANA or
any JANA Affiliate to any person or entity not a party to this Agreement (a
“Third Party”) that, to JANA’s or the JANA Affiliate’s knowledge (after due
inquiry in connection with a private, non-open market transaction, it being
understood that such knowledge shall be deemed to exist with respect to any
publicly available information, including information in documents filed with
the SEC), would result in such Third Party, together with its Affiliates and
Associates, owning, controlling or otherwise having any beneficial or other
ownership interest in the aggregate of more than 4.9% of the shares of Common
Stock outstanding at such time or would increase the beneficial or other
ownership interest of any Third Party who, together with its Affiliates and
Associates, has a beneficial or other ownership interest in the aggregate of
more than 4.9% of the shares of Common Stock outstanding at such time;
 
(e)          arrange, or in any way participate in, any financing for the
purchase by any person of Securities of the Company or assets or businesses of
the Company or any of its Affiliates;
 
(f)          effect or seek to effect, offer or propose to effect, cause or
participate in, or in any way assist or facilitate any other person to effect or
seek, offer or propose to effect or participate in, any tender or exchange
offer, merger, consolidation, acquisition, sale of all or substantially all
assets or sale, spinoff, splitoff, or other similar separation of one or more
business units, scheme of arrangement, plan of arrangement or other business
combination, recapitalization, reorganization, sale or acquisition of material
assets, liquidation, dissolution or other extraordinary transaction involving
the Company or any of its subsidiaries or joint ventures or any of their
respective securities or a material amount of any of their respective assets or
businesses (each, an “Extraordinary Transaction”), or encourage, initiate or
support any other Third Party in any such activity; provided, however, that this
clause shall not preclude the tender (or action not to tender) by JANA or a JANA
Affiliate of any Securities of the Company into any tender or exchange offer or
vote for or against any transaction by JANA or a JANA Affiliate of any
securities of the Company with respect to any Extraordinary Transaction, in each
case provided such offer or transaction was not made or initiated by JANA or a
JANA Affiliate and no breach of clauses (a)‑(o) has occurred in connection
therewith;
 
4

--------------------------------------------------------------------------------

 
(g)          engage in any short sale or any purchase, sale or grant of any
option, warrant, convertible security, stock appreciation right, or other
similar right (including any put or call option or “swap’ transaction with
respect to any security (other than a broad based market basket or index)) that
includes, relates to or derives any significant part of its value from a decline
in the market price or value of the Securities of the Company;
 
(h)          (i) call or request the calling of any meeting of stockholders,
including by written consent, (ii) seek representation on, or nominate any
candidate to, the Board, except as expressly set forth in this Agreement, (iii)
seek the removal of any member of the Board, (iv) solicit consents from
stockholders or otherwise act or seek to act by written consent, (v) conduct a
referendum of stockholders, or (vi) present at any annual meeting or any special
meeting of the Company’s stockholders;
 
(i)          take any action in support of or make any proposal or request that
constitutes:  (i) controlling, changing or influencing the Board or management
of the Company, including any plans or proposals to change the number or term of
directors or to fill any vacancies on the Board, except as expressly set forth
in this Agreement with respect to nomination of directors; (ii) any material
change in the capitalization, stock repurchase programs and practices, capital
allocation programs and practices or dividend policy of the Company; (iii) any
other material change in the Company’s management, business or corporate
structure; (iv) seeking to have the Company waive or make amendments or
modifications to the Company’s Restated Certificate of Incorporation or the
Amended and Restated By-Laws, or other actions, that may impede or facilitate
the acquisition of control of the Company by any person; (v) causing a class of
Securities of the Company to be delisted from, or to cease to be authorized to
be quoted on, any Securities exchange; or (vi) causing a class of Securities of
the Company to become eligible for termination of registration pursuant to
Section 12(g)(4) of the Exchange Act;;
 
(j)          make or cause to be made, or in any way encourage any other person
to make or cause to be made, any public statement or announcement, including in
any document or report filed with or furnished to the SEC or through the press,
media, analysts or other persons, that constitutes an ad hominem attack on, or
otherwise disparages, defames or slanders the Company or Affiliates thereof or
any of their respective current or former officers, directors or employees,
provided that JANA will, subject to the confidentiality provisions of this
Agreement, be permitted to make objective statements that reflect JANA’s view,
as a stockholder, with respect to factual matters concerning specific acts or
determinations of the Company occurring after the date of this Agreement;
 
5

--------------------------------------------------------------------------------

 
(k)           make any public disclosure, announcement or statement regarding
any intent, purpose, plan or proposal with respect to the Board, the Company,
its management, policies or affairs, any of its securities or assets or this
Agreement that is inconsistent with the provisions of this Agreement;
 
(l)           make any public disclosure, announcement or statement or take any
action that, in each case, might reasonably cause the Company or any other
person to conclude that they need to make public disclosure with respect to all
or any of the matters set forth in this Agreement;
 
(m)          enter into any discussions, negotiations, agreements or
understandings with any Third Party to take or otherwise participate with any
Third Party in any action with respect to any of the foregoing, or advise,
assist, facilitate, finance, knowingly encourage, seek to persuade any Third
Party to take any action or make any statement with respect to any of the
foregoing, or otherwise take or cause any action or make any statement
inconsistent with any of the foregoing;
 
(n)          institute, solicit, assist or join, as a party, any litigation,
arbitration or other proceedings against or involving the Company or any of its
current or former directors or officers (including derivative actions), other
than an action to enforce the provisions of this Agreement instituted in
accordance with the terms hereof; or
 
(o)          request, directly or indirectly, any amendment or waiver of the
foregoing.
 
The foregoing clauses (a)‑(o) shall not be deemed to prohibit JANA or its
Representatives from (x) communicating privately regarding or privately
advocating in favor of or against any of the matters described in clauses
(a)‑(o) with, or (y) privately requesting a waiver of any of the foregoing
provisions of clauses (a)‑(o) from, the Company’s directors or officers, so long
as such communications, advocacy or requests are in accordance with the
confidentiality provisions of this Agreement and such communications are not
intended to, and would not reasonably be expected to, require any public
disclosure of such communications, advocacy or requests.  In addition, nothing
in the foregoing clauses (a)‑(o) shall be deemed to prohibit JANA or its
Representatives from (A) submitting a notice to the Company of director
nominations with respect to the Company’s 2019 annual meeting of stockholders
(and taking any and all action reasonably in connection therewith, including for
the avoidance of doubt, discussions with potential nominees, forming a group
with nominees, regulatory filings related thereto, drafting such notice, and any
actions taken to enforce such notice), provided such notice is submitted on or
prior to the deadline by which stockholders are required under the Company’s
Amended and Restated By-Laws to provide advance notice to the Company of
director nominations with respect to the Company’s 2019 annual meeting (i.e.,
October 30, 2018) or (B) engaging a proxy solicitor with respect to soliciting
proxies in relation to such nominees provided that such solicitation does not
take place during the Standstill Term.  Such notice must otherwise comply with
all applicable requirements and nothing contained herein shall be deemed a
waiver from any requirements applicable to such notice.
 
6

--------------------------------------------------------------------------------

 
The foregoing clauses (a)‑(o) shall immediately cease to apply if after the date
of this Agreement (i) any person (other than JANA or a JANA Affiliate and
provided no violation of the foregoing clauses (a)‑(o) has occurred in
connection therewith) commences a bona fide tender or exchange offer which, if
consummated, would make such person (or any of its Affiliates) the beneficial
owner of more than 50% of the outstanding Common Stock or other voting
securities of the Company, and in connection therewith, the Company files with
the SEC a Schedule 14D-9 with respect to such offer that recommends that its
stockholders accept such offer or fails, within 10 business days after the date
such offer is commenced, to file a Schedule 14D-9 recommending against
stockholders tendering their shares in such offer, (ii) the Company enters into
a definitive agreement with a Third Party to effectuate (A) a sale of 50% or
more of the consolidated assets of the Company and its subsidiaries, (B) a sale
of (or involving) more than 50% of the Common Stock or other voting securities
of the Company or (C) any other Extraordinary Transaction, or (iii) the board of
directors of the Company (the “Board’) adopts any amendment to the Company’s
certificate of incorporation or by-laws that would reasonably be expected to
impair the ability of a stockholder to submit nominations for election to the
Board or stockholder proposals in connection with any future annual meeting of
stockholders of the Company.
 
The Company agrees that during the Standstill Term it shall not directly or
indirectly (including through its Representatives, Affiliates or Associates), in
any manner, alone or in concert with others, make or cause to be made, or in any
way encourage any other person to make or cause to be made, any public statement
or announcement, including in any document or report filed with or furnished to
the SEC or through the press, media, analysts or other persons, that constitutes
an ad hominem attack on, or otherwise disparages, defames or slanders JANA or a
JANA Affiliate or any of their respective current or former officers, directors
or employees, provided that the Company will be permitted to make objective
statements that reflect the Company’s view with respect to factual matters
concerning specific acts or determinations of JANA or a JANA Affiliate with
respect to the Company or the Securities of the Company.
 
For purposes of this Agreement, “Standstill Term” shall mean the Term;
provided however, that upon written notice (e-mail being sufficient) by JANA to
the Chief Legal & Risk Officer and Chief Investor Relations & Corporate
Communications Officer of the Company delivered prior to 5:00 p.m. Eastern time
on November 20, 2018 (the “Notice”), the Standstill Term shall terminate as of
5:00 p.m. Eastern time on November 20, 2018; provided, further, that, if JANA
delivers the Notice and, prior to 5:00 p.m. Pacific time on November 20, 2018,
the Company in its sole discretion delivers written notice (e-mail being
sufficient) to JANA that (i) the Company’s 2019 annual meeting of stockholders
shall not be held prior to March 25, 2019 and (ii) the record date related to
such annual meeting of stockholders shall be set not earlier than January 25,
2019, then the Standstill Term shall automatically and without further action
mean the Term.  The Company represents and agrees that in no event shall the
Company’s 2019 annual meeting of stockholders be held prior to February 27, 2019
and (ii) the record date related to such annual meeting of stockholders shall
not be set more than 45 days prior thereto.
 
The parties agree to mutually agree to a summary description of this Agreement
which shall be used to describe this Agreement in the Company’s Form 8-K.
 
Each party acknowledges that remedies at law may be inadequate to protect the
other party and its Representatives against actual or threatened breach of this
Agreement. Without prejudice to any other rights and remedies otherwise
available, each party agrees to the granting of specific performance or other
injunctive relief in the other party’s favor without proof of actual damages or
the posting of a bond or other security.
 
7

--------------------------------------------------------------------------------

 
JANA acknowledges that (a) none of the Company or any of the Company’s
Representatives makes or has made any representation or warranty, express or
implied, as to the accuracy or completeness of any Confidential Information, and
(b) none of the Company or any of the Company’s Representatives shall have any
liability to JANA or to any of its Representatives relating to or resulting from
the use of the Confidential Information or any errors therein or omissions
therefrom.  JANA and its Representatives (or anyone acting on their behalf, at
their direction or with their encouragement) shall not directly or indirectly
initiate contact or communication concerning Confidential Information with any
executive or employee of the Company other than the Chief Executive Officer,
Chief Financial Officer, Chief Investor Relations & Corporate Communications
Officer or Chief Legal & Risk Officer or such other persons approved in writing
by the foregoing persons. For the avoidance of doubt, JANA and its
Representatives (or anyone acting on their behalf, at their direction or with
their encouragement) may directly or indirectly initiate contact or
communication concerning Confidential Information with members of the Company’s
Board, provided any such contact or communication otherwise complies with the
terms of this Agreement and that the Chief Legal & Risk Officer or Chief
Investor Relations & Corporate Communications Officer of the Company shall be
copied on any such written communications (and notified of any such oral
communications).
 
This Agreement is governed by the laws of the State of Delaware without giving
effect to principles of conflicts of laws.  EACH PARTY HERETO KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY CLAIM BASED UPON, ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT.  Each party hereto consents and agrees that the state or federal
courts located in the State of Delaware shall have exclusive jurisdiction to
hear and determine any claims or disputes between or among any of the parties
hereto pertaining to this Agreement.
 
The term “person,” as used in this Agreement, shall be broadly interpreted to
include the media and any corporation, partnership, group, individual or other
entity.
 
This Agreement may be executed in counterparts (including via facsimile, .pdf
e-mail or similar means of electronic delivery), each of which shall be deemed
to be an original, but both of which shall constitute one and the same agreement
and shall become effective when one or more counterparts have been signed by
each of the parties and delivered to the other party.
 
Except as specified above with respect to the Standstill Term, this Agreement
shall terminate at 5:00 p.m., Eastern time on the earlier of (i) December 14,
2018 and (ii) the date that, in the sole good faith determination of the Company
upon JANA’s request for such determination (such determination not to be
unreasonably delayed), all of the material non-public information included in
the Confidential Information has been publicly disclosed other than as a result
of a breach of this Agreement by JANA or its Representatives or such information
is no longer material (the period from the date hereof until such date and time
of termination, the “Term”); provided, however, that such termination shall not
relieve either party hereto from liability with respect to any breaches of this
Agreement prior to such termination.
 
Signature page follows.
 
8

--------------------------------------------------------------------------------



 
 
 
 
Very truly yours,
 
 
 
 
 
 
 
 
 
 
 
 
 
JACK IN THE BOX INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
Name:
Michael J. Snider
 
 
 
 
 
 
Title:
Vice President and
Assistant General Counsel
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Approved and Agreed to:
 
 
 
 
 
 
 
 
 
 
 
 
 
JANA PARTNERS LLC
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
Title:
 
 
 
 
 
 

 


 
SIGNATURE PAGE TO CONFIDENTIALITY AGREEMENT